BY THE COURT.
Opinion
Application rehearing. judgment against a constable for selling chattel property under an execution. Plaintiff had previously brought a right of property action against the constable which resulted in a finding against plaintiff. In this case the lower court awarded personal judgment against the constable. Error was prosecuted to this court which reversed the lower court. Held:
By resorting to the right of property action plaintiff must be regarded as having elected that remedy and he cannot now be heard to complain K the constable who acted under the protection of Hat finding. Armstrong v. Harvey II OS. 527 distinguished. Rehearing denied.